Citation Nr: 0918188	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sensorineural hearing 
loss of the right ear.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1966 to 
February 1970.  He then served in the Naval Reserve until his 
retirement in 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in September 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include adjudicating the 
instant claim on its merits.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Sensorineural hearing loss of the right ear was not 
manifested in active service or within one year of service 
discharge; any current sensorineural hearing loss of the 
right ear is not otherwise etiologically related to such 
service.


CONCLUSION OF LAW

Sensorineural hearing loss of the right ear was not incurred 
in or aggravated by active duty service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO's April and May 2004 notice letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In any event, the Veteran was informed of 
such necessary evidence in the June and November 2008 
supplemental statements of the case.  Presuming that he has 
read the documents pertinent to his claim, the Veteran has 
had actual knowledge of the necessary evidence regarding the 
establishment of a disability rating and effective date.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Active duty and Naval Reserve service treatment records are 
associated with the claims file.  All post-service private 
treatment records identified by the Veteran have been 
obtained.  He has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded VA audiological examination in December 2006.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that his currently diagnosed right ear 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma as a Yeoman in the engine room of a 
ship.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

The report of a December 2006 VA audiology examination shows 
current right ear hearing loss for VA purposes.  See 
38 C.F.R. § 3.385. 

Service treatment records indicate the Veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in December 1965 and February 1970, 
respectively.  Prior to November 1967, military audiometric 
results were reported in American Standards Association (ASA) 
units; VA used ASA units prior to July 1966.  However, in 
July 1966, VA adopted International Organization for 
Standardization (ISO) units, and the military followed suit 
in November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.  
The military audiogram in the instant case conducted in 1965 
must be converted from ASA to ISO units.  

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the Veteran's December 1965 entrance examination, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
Right Ear
20
10
10
--
5

Speech recognition ability was not reported.

On examination pending service discharge in February 1970, 
pure tone thresholds, in decibels, recorded in ISO units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
Right Ear
15
5
0
5
5

Again, speech recognition ability was not reported.  The 
Board acknowledges the February 1970 Report of Medical 
Examination notes a diagnosis of neurosensory hearing loss.  
However, the Board observes the February 1970 audiometric 
findings do not indicate the Veteran then suffered from 
hearing loss of the right ear for VA purposes.  See 38 C.F.R. 
§ 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) ("the threshold for normal hearing is from 0 to 20 dB 
[decibels], and higher threshold levels indicate some degree 
of hearing loss").

The Board also acknowledges an audiogram performed on July 6, 
1966, indicates some worsening of the Veteran's hearing in 
the right ear as compared to the December 1965 entrance 
examination.  However, the Board notes the July 6, 1966, 
audiometric findings do not constitute hearing loss for VA 
purposes pursuant to 38 U.S.C.A. § 3.385.  In addition, the 
Board observes an audiogram performed on July 26, 1966, as 
well as the February 1970 Report of Medical Examination 
indicate such loss of hearing in the right ear had fully 
resolved.

As such, the Board finds that there was no right ear hearing 
disability for VA purposes manifested during active service.  
In fact, the Board observes that the Veteran's hearing 
actually improved slightly at most frequencies during active 
service.  

There is also no evidence of right ear hearing loss for VA 
purposes within one year of service discharge.  The Veteran 
underwent VA examination in May 1970, three months after 
separation, and that showed normal hearing bilaterally.  
Therefore, the presumption of service connection does not 
apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Furthermore, there is no evidence of continuity of 
symptomatology in the instant case.  In this regard, post-
service medical evidence of right ear hearing loss is first 
documented by a December 2006 VA audiological examination, 
over 35 years post service.  In fact, the Board observes the 
May 1970 VA examination, as well as audiograms performed 
throughout the Veteran's reserve service, indicate no right 
ear hearing loss for VA purposes.  See, e.g., June 1988 and 
April 1990 Reports of Medical Examination and February 1991 
Reference Audiogram.  This lapse in time between service and 
the first diagnosis of hearing loss in the right ear weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

In sum, the Board finds that there is no evidence of right 
ear hearing loss for VA purposes in service or within one 
year of service discharge, nor is there evidence of 
chronicity of symptomatology since service discharge.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current right ear hearing loss and his active 
service. The preponderance of the evidence is against this 
aspect of the Veteran's claim.

As noted above, the Veteran was provided a VA audiological 
examination in December 2006.  Following an examination and 
review of the Veteran's claims file, including active duty 
and Naval Reserve service treatment records, the VA examiner 
opined that hearing loss is not caused by or a result of the 
Veteran's military service.  In support of her opinion, the 
VA examiner noted the normal audiological evaluation upon the 
Veteran's discharge from the Naval Reserve in 1991.  The 
Veteran has produced no competent evidence or medical opinion 
in support of his claim that his present right ear hearing 
loss is the result of his active service.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed right ear hearing loss arises from 
in-service acoustic trauma.  However, the Board notes that as 
a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
right ear hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for sensorineural hearing loss of the 
right ear is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


